MEMORANDUM **
Assaf Mouhanna, a native and citizen of Lebanon, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Mouhanna’s motion to reopen as untimely because it was not filed until more than one year after the BIA issued its final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (generally requiring that motions to reopen be filed within 90 days of the entry of a final administrative order of removal). Moreover, Mouhanna did not show he was entitled to equitable tolling. See Iturribarria, 321 F.3d at 897. Finally, Mouhanna failed to present new and material evidence of changed conditions in Lebanon. See 8 U.S.C. § 1229a(e)(7)(C)(ii) (no time limit on motion to reopen to apply for asylum based on changed country conditions).
Mouhanna’s contention concerning his eligibility for adjustment of status under Bona v. Gonzales, 425 F.3d 663 (9th Cir. *4632005) is unpersuasive because he failed to timely file his motion to reopen.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.